Title: New York Ratifying Convention. Second Speech of July 19, [19 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 19, 1788]
Ham[ilton]—this article he thinks includes more than gent intend—in the Admiralty—& Chancery there is no Jury—“to remain” may be intended to qualify this—in some states—the trial by jury in both the Courts above ment[ione]d are in use—On treaties & Laws of nations—the supreme Judicial ought to be the last resort—difficult to remedy this—so as to agree to it—& not clash with other states—
[Robert] Yates—the object to secure the trial by Jury in all cases where they heretofore were of use—this ought to be held inviolate—and was intended to provide ag[ains]t the gen[era]l gov[ernmen]t taking this right away
[John] Jay—the word “accustomed” will not take the object[io]n away—because in admiralty cases an appeal should lay—where the whole matter should go up—
Ham[ilton]—Com[mo]n Law—will not do in Connecticut—neither accustomed—
